759 N.W.2d 209 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Carlos DULEY, Defendant-Appellant.
Docket No. 137194. COA No. 284737.
Supreme Court of Michigan.
January 21, 2009.

Order
On order of the Court, the application for leave to appeal the August 5, 2008 order of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order. The prosecutor shall pay particular attention to the defendant's contention that Prior Record Variable 1, MCL 777.51, was misscored.
The application for leave to appeal remains pending.